DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Khaleb Mammou (PCC Test Model Category 2 v0, oct. 2017, hereinafter “Mammou”) 
Sinharoy et al. (Lossless Coding in TMC2, Jan. 2018, hereinafter “Sinharoy”)
Siddiqui et al. (US 20160275690 A1, hereinafter “Siddiqui”)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 10, 16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites in part “wherein embedding said occupancy information in an image storing said depth information comprises shifting the depth information to be stored”. It is not clear to the office what applicant means by shifting since the position of the depth information was never indicated. As a result, it is not clear to the office where the depth information is supposed to shifted to and from where.
Claims 10, 16 and 18 contain similar limitations as claim 3 are is therefore rejected on the same ground as claim 3.
Claims 4-7 and 19-20 depend at least on either claim 3 or claim 8 and are therefore rejected for the same reason above.
Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
The claim is not in two-part form. It is not clear where the preamble ends and the body of the claim starts.
the claim only discloses a medium comprising depth information of an orthogonal projection of at least one point of a point cloud onto a projection plane,” the other element simply discloses the content of that depth information. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 9, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khaleb Mammou (PCC Test Model Category 2 v0, oct. 2017, hereinafter “Mammou”) and in view of Sinharoy et al. (Lossless Coding in TMC2, Jan. 2018, hereinafter “Sinharoy”).
Regarding claims 1-2, 12 and 14:
Mammou teaches a method comprising:
obtaining an occupancy information indicating if blocks of a 2D regular grid defined over a projection plane are associated with depth information of an orthogonal projection of at least one point of a point cloud onto said projection plane (Mammou section 3.7 Occupancy map, where Mammou teaches occupancy of 2D regular grid defined over a projection plane are associated with depth information of a point cloud onto said projection plane);
embedding said occupancy information in an image storing said depth information; and
encoding said image (Mammou section 3 Codec Description, where Mammou teaches encode the image).
Mammou fails to explicitly teach embedding said occupancy information in an image storing said depth information.
However, Sinharoy  teaches “During the compression of the occupancy map, TMC2 encodes this information along with the information about the other regular patches, and sends it to the decoder (Sinharoy section 2.1) Sinharoy further teaches that points are projected using the existing TMC2 projection method (wherein the value of a pixel in the 2D geometry frames corresponds to the depth of a point in the point cloud, and the 2D location of the pixel encodes the other two spatial coordinates) and the remaining points are bunched together and their coordinates are directly stored into the three color planes of the geometry video frame (Sinharoy introduction second paragraph). in other words, extra information such as location, size, etc, are embedded and/or encoded with the depth information into the video frame.
	Therefore, taking the teachings of Mammou and Sinharoy as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to encode/embe the occupancy information in an image with the depth information such that the extra information and the depth information are added to the same image, in order to obtain better compression while controlling/limiting the amount of information needed to be transmitted and or stored .
Regarding claims 8, 9 and 13:
Mammou in view of Sinharoy teaches a method comprising: 
- decoding an image storing depth information of an orthogonal projection of at least one point of a point cloud onto a projection plane; 
 deriving an occupancy information from the decoded image, said occupancy information indicating if blocks of a 2D regular grid defined over said projection plane are associated with said decoded depth information. Claim 8 is a decoder corresponding to the encoder already rejected above (Mammou section 3; Sinharoy section 2.1). The combination above discloses a corresponding decoder for decoding the encoded information. Therefore, claim 8 is rejected for the same reason given above with regard to claim 1.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khaleb Mammou (PCC Test Model Category 2 v0, oct. 2017, hereinafter “Mammou”) and in view of Sinharoy et al. (Lossless Coding in TMC2, Jan. 2018, hereinafter “Sinharoy”) and in view of Siddiqui et al. (US 20160275690 A1, hereinafter “Siddiqui”).
Regarding claim 15 and 17:
Mammou in view of Sinharoy teaches all the limitations of this claim except wherein said depth information comprises a codeword concatenating bits indicating for positions between a minimum depth and a maximum depth, along a projection line according to which said at least one point is projected onto said projection plane, whether or not the position is occupied.
	However, Siddiqui in the same line of endeavor teaches  codewords may serve to represent depth information for an object (or parts of an object) and are transmitted along with the image of the object as part of an image file. For instance, for an M×N image, an image file may include 2-dimensional image information along with depth information (e.g., generated from detected codewords) for segments/portions of the image. the depth information is obtained from displacement of the codeword along one direction (Siddiqui [0105], [0108], [0138], [0171], fig. 3).
	Therefore, taking the teachings of Mammou, Sinharoy and Siddiqui as a whole, it would have been obvious to one of ordinary skill in the art at the time of the filing date of the application to use codewords to indicate the position of the depth information along the line with regard to the plane, since it is a well-known technique to indicated and obtains depth information easily and accurate while still facilitate processing and minimizing cost.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        October 28, 2022